Title: To James Madison from Roger Chew Weightman, 30 December 1808
From: Weightman, Roger Chew
To: Madison, James



Sir,
Wn. City, 30 Decr. 1808.

With this I send the 7th: Vol. Laws of Pennsylvania, and enclosed a proposal for publishing an edition of the Laws of the U.States in a similar form and manner.
I also enclose, Sir, for your perusal, a letter from Colo. Duane to me, which will present the subject in a clearer point of view than I probably might do.
You will perceive, Sir, by this letter that Colo. Duane and myself, and probably Mr. John Biaren of Philadelphia, will be equal sharers in the profits that may arise from the printing of this edition, if the  publication of such an edition as is proposed should be thought expedient.
Should any explanations be required, I will call upon you, Sir, at any hour that may best suit your convenience.  I am Sir with respect Your obdt. Servt.

R. C. Weightman


Note.  By the enclosed proposal Mr. Madison will perceive, that the printing per copy, (for 3,000 or more) will be8 dollarsThe binding R. C. W will undertake to execute at 50 cents per volume, or for 4 volumes2: dolls.making the price of ea. complete copy$10.00

The price of law books of the size of the 7th. vol. Pennsylvania Laws containing generally less matter is from 4 to 5$ per volume, from 50 to 100 percent more than it is proposed to execute this edition for.

